DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 11/10/2020.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record of “Fast R-CNN”, by Girshick, Ross, discloses a Fast R-CNN for object detection. An input image and multiple regions of interest (RoIs) are input into a fully convolutional network. Each RoI is pooled into a fixed-size feature map and then mapped to a feature vector by fully connected layers (FCs). The network has two output vectors per RoI: softmax probabilities and per-class bounding-box regression offsets. The architecture is trained end-to-end with a multi-task loss. The cited art of record of “Faster R-CNN” Towards Real-Time Object Detection with Region Proposal Networks”, by Ren et al. discloses a Region Proposal Network (RPN) that shares full-image convolutional features with the detection network, thus enabling nearly cost-free region proposals. An RPN is a fully convolutional network that simultaneously predicts object bounds and objectness scores at each position. The RPN is trained end-to-end to generate high-quality region proposals, which are used by Fast R-CNN for detection. RPN and Fast R-CNN are further merged into a single network by sharing their convolutional features—using the recently popular terminology of neural networks with “attention” mechanisms, the RPN component tells the unified network where to look. See, Fig. 2
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1 stating “a data preparation phase: selecting and labeling positions and categories of abnormal cells or biological pathogens in a digital image of cervical liquid-based smears; a data processing phase: performing data normalization processing on the digital image of the cervical liquid-based smears; a model training phase: performing model training to obtain a trained Faster-RCNN model by taking the normalized digital image of the cervical liquid-based smears as an input, and the labeled position and category of each abnormal cell or biological pathogen in the digital image of the cervical liquid-based smears as an output; and an output phase: inputting an image to be recognized into the trained Faster-RCNN model and outputting a classification result”. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0068198 – discloses methods of detecting an object in an image using a convolutional neural-network-based architecture that processes multiple feature maps of differing scales from differing convolution layers within a convolutional network to create a regional-proposal bounding box. The bounding box is projected back to the feature maps of the individual convolution layers to obtain a set of regions of interest (ROIs) and a corresponding set of context regions that provide additional context for the ROIs. These ROIs and context regions are processed to create a confidence score representing a confidence that the object detected in the bounding box is the desired object. These processes allow the method to utilize deep features encoded in both the global and the local representation for object regions, allowing the method to robustly deal with challenges in the problem of object detection.
US  2020/0077035 – discloses a method where a sensitive video frame can be understood as a picture, and the manner of obtaining a sensitive video frame can be obtaining by means of picture recognition and picture classification. For example, for each video frame of the video information, an image classification algorithm (for example, Deep CNNs algorithm) or an object detection algorithm (for example, Fast RCNN algorithm, or Faster RCNN algorithm) is used to perform image-based picture classification, and whether each video frame belongs to a normal class or a to-be-hidden class is obtained, the video frame belonging to the to-be-hidden class is taken as a sensitive video frame. For another example, for each video frame of the video information, a semantic segmentation algorithm (for example, FCN algorithm) or an instance segmentation algorithm (for example, Mask RCNN algorithm) is used to perform a pixel-based picture classification, and whether each video frame belongs to a normal class or a to-be-hidden class is obtained, the video frame belonging to the to-be-hidden is taken as a sensitive video frame, and a location of the privacy background image in the sensitive video frame is identified..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669